76 S.E.2d 311 (1953)
238 N.C. 121
RICE
v.
THOMASVILLE CHAIR CO.
No. 668.
Supreme Court of North Carolina.
June 12, 1953.
*312 W. H. Steed, Thomasville, for plaintiff, appellee.
Don A. Walser, Lexington, for defendant, appellant.
JOHNSON, J. The statute, G.S. § 97-2(r), provides:
"In all claims for compensation for hernia or rupture, resulting from injury by accident arising out of and in the course of the employee's employment, it must be definitely proven to the satisfaction of the Industrial Commission:
"First. That there was an injury resulting in hernia or rupture.
"Second. That the hernia or rupture appeared suddenly.
"Third. That it was accompanied by pain.
"Fourth. That the hernia or rupture immediately followed an accident.
"Fifth. That the hernia or rupture did not exist prior to the accident for which compensation is claimed."
The defendant challenges the sufficiency of the evidence to support the determinative findings and conclusions of the *313 Commission. In particular, the defendant urges that the evidence does not support the finding that the hernia was the result of an accident; but, if so, and in any event, that the evidence does not sustain the finding that the hernia appeared suddenly or immediately following the accident.
A study of the record leaves the impression that the findings and conclusions are supported by the evidence. The crucial evidence is the plaintiff's testimony that the incident was accompanied by a sharp pain in his groin followed shortly by a swelling, and the opinion given by Dr. McDonald that the impulse which he found upon his first examination was in fact a hernia. Moore v. Engineering & Sales Co., 214 N.C. 424, 199 S.E. 605; Ussery v. Erlanger Cotton Mills, 201 N.C. 688, 161 S.E. 307.
Under the Workmen's Compensation Act the Industrial Commission is made the fact-finding body, and the rule is, as fixed by statute and the uniform decisions of this Court, that the findings of fact made by the Commission are conclusive on appeal, both in the Superior Court and in this Court, when supported by competent evidence. G.S. § 97-86; Fox v. Cramerton Mills, 225 N.C. 580, 35 S.E.2d 869; Hildebrand v. McDowell Furniture Co., 212 N.C. 100, 193 S.E. 294; Nissen v. City of Winston-Salem, 206 N.C. 888, 893, 175 S.E. 310. This is so, even though the record may support a contrary finding of fact. Riddick v. Richmond Cedar Works, 227 N.C. 647, 43 S.E.2d 850; Hegler v. Cannon Mills Co., 224 N.C. 669, 31 S.E.2d 918.
The judgment below is
Affirmed.